Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155263(57)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  JOHN LAUVE,                                                                                               Joan L. Larsen,
           Plaintiff-Appellant,                                                                                       Justices
                                                                    SC: 155263
  v                                                                 COA: 329985
                                                                    Ct of Claims: 15-000118-MM
  GOVERNOR,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on April 3, 2017, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 14, 2017
                                                                               Clerk